NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowance for Reissue Application 16/410,575 (“‘575”) for U.S. Patent No. 9,832,619 (“‘619”) in response to Applicant’s Remarks and claim amendments filed March 22, 2021.
	Claims 1-5, 7, 10, 12, and 13 have been amended.  Claims 20-43 have been added.  Claims 1-43 are pending. 

Reason for Reissue
	The error upon which '575 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed May 13, 2019 (“Reissue Dec”), says, “The instant reissue is being filed at least because the original patent claims less than the patentee had the right to claim. Accordingly, the instant reissue adds new claim 20 so as to claim a previously-unclaimed embodiment directed to a server (as opposed to the electronic device of claim 1 of the patent) for providing message-related content to an electronic device.”





Reasons for Allowance
Claims 1-43 are allowed.  Figs. 2 and 5 of ‘619 are representative of the allowable subject matter.
     
    PNG
    media_image1.png
    890
    525
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    846
    487
    media_image2.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, individually, or in combination teach, inter alia, 
Per claims 1 and 10, a method/device of providing a message service of an electronic device including:
displaying the received message on a message service screen of the electronic device;
determining whether the received message includes an inquiry;

Per claim 20, a server for providing message-related content to an electronic device including:
obtaining a result of a natural language interpretation of a message between the electronic device, distinct from the server, and another electronic device, distinct from the server, 
obtaining, based on the obtained location information and the result of the natural language interpretation, at least one recommended content related to the message from an external search service, and
controlling to transmit, to the electronic device based on obtaining the at least one recommended content, the obtained at least one recommended content to recommend to a user of the electronic device for transmission, to the another electronic device in relation to the message.
Per claim 36, and an electronic device including:
control to output, via the display, a messaging screen of a messaging application, the messaging screen including one or more messages exchanged between the electronic device and another electronic device via the messaging application, and an input portion to display an input message input by a user for sending to the another electronic device,

control to receive, from the server, at least one recommended content determined to be related to the message text,
based on a selection of a recommended content, from among the at least one recommended content output via the display, control to transmit, to the another electronic device, a message including the selected recommended content.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘619 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992